DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/KR2018/003217 filed 03/20/2018, which claims benefit of the Korean Application No. KR1020170090378, filed 07/17/2017, has been received and acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3 in the reply filed on 01/26/2022 is acknowledged. Therefore, Claims 4-7 are withdrawn and Claims 1-3 are pending examination as discussed below.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the claim recites “A steel cord and a single steel wire”. This is indefinite as a cord is usually defined as a bundle of wires, and further the examiner is unsure what the invention is, e.g., is the invention a steel cord or is the invention a single steel wire?
Regarding Claim 1, the claim recites the phrase “a distance between a first axis that is perpendicular to the point and an opposite end of the wire is 30 mm or less” - this phrase is difficult to parse and does not define the limitation in a way that the examiner is able to understand. For instance, how can a point have a perpendicular location, e.g., a point is a one dimensional feature, for something to possess a perpendicular axis it must exist in at least 2 dimensions. Furthermore, what does an “opposite end” entail, e.g., is the opposite end 400 mm from the beginning, and if so where is the beginning defined as? 
Regarding Claim 3, the variable “T” is given units of (kgf), however this is indefinite as there is no associated area. Thus kgf is a meaningless expression without a defined area in which this amount of force is applied to, e.g., mm2, cm2.  
Regarding Claim 3, in line 4, after “425” the phrase “(ln condition (A), T is an absolute temperature K of the heating temperature, t denotes the heating time s, and T is the tension (kgf) applied to the wire).” is used, however the examiner is unsure what this is supposed to define since every variable within the parentheses appears to be definitions of previous terms. The examiner 
Regarding Claim 3, the claim uses the variable of “ln(t)”. However, in the instance that no heating time is used, e.g., a time of 0, the variable becomes undefinable. The examiner points out that the claims do not define a heating time or period. Likewise a time of 1 of anything unit of time would result in this term being zero meaning that the Condition (A) would equal T+2.7T. If no tension was applied in this scenario Condition (A) can further be reduced to T, thus making the whole expression Condition (A): T ≥ 425, however there are not associated units with the number 425 and if it were assumed the units were in degrees K, then the claim would become indefinite from this aspect since 425 K equal ~151°C yet claim 2 defines the temperature within the heating process to be 200°C or less (not 151°C or less). These are just some of the ways this expression could be interpreted and are meant to show the indefinite nature of it in its current state rather than suggestions on how it could or should be amended. 
Regarding Claim 3, the claim recites the phrase “t denotes the heating time s”, however it is unclear as to what “s” stands for. Until further clarification this term will be interpreted as seconds. 
Claim 2 is rejected as being dependent upon rejected claim 1 as shown above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (JPH08155569A, previously cited). 

Regarding Claim 1, Kato teaches a steel cord and wire having excellent straightness (page 1, paragraph 1). Kato teaches a wire undergoing through a drawing process (page 1, paragraph 6). Kato teaches a heating process performed in a state in which tension is applied to the wire (page 1, paragraph 6). Kato teaches a cooling process (page 2, paragraph 1). Kato teaches a winding portion on which the wire is wound, the winding portion having a diameter greater than a diameter of the wire (Original Document, Figure 1, Char. No. 9). 
With respect to the feature of “wherein, when an end of the wire that has been wound on the winding portion for six months to one year is fixed on a point and the wire is pulled vertically to 400 mm, a distance between a first axis that is perpendicular to the point and an opposite end of the wire is 30 mm or less” - the examiner points out that while Kato does not explicitly recite this limitation, it nonetheless flows from the process that produces this property. To elaborate, the examiner points out that, with respect to the process recited within withdrawn claim 4 of which produces this property and also recited within claim 5 - Kato teaches preparing a wire that has been drawn, heating the wire in a state in which tension is applied to the wire, cooling down the wire, and winding the wire on a winding portion having a diameter that is greater than a diameter of the wire (page 1, paragraphs 1, and 6; page 2, paragraph 1; Original Document, Figure 1, Char. No. 9). Thus, one of ordinary skill would appreciate that the process of Kato is indistinguishable from that recited within the instant claims. Therefore, it would necessarily flow that wherein, when an end of the wire that has been wound on the winding portion for six months to one year is fixed on a point and the wire is pulled vertically to 400 mm, a distance between a first axis that is perpendicular to the point and an opposite end of the wire is 30 mm or less would result from the combination . See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JPH08155569A, previously cited) as applied to claim 1 above, and further in view of Hara (U.S. Patent No. 6,082,163). 

Kato is relied upon for the reasons given above in addressing claim 1. Furthermore, Kato teaches a cooling temperature in the cooling process being less than 40°C (Table 1 of the Original Document). 
However, Kato does not teach a heating temperature process as being one that is 200°C or less. 
Hara teaches a wet drawing process for a steel wire (abstract). Hara teaches a heating temperature in the heating process as being 145°C (column 10, line 33). The disclosure in a piece of prior art of any value within a claimed range is anticipation of the claimed range (In re Wertheim 191 USPQ 30, 1000(CCPA 1976)). Hara teaches this feature alleviates, in part, problems such as wire breakage (column 11, lines 1-6). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato with the concepts of Hara with the motivation of alleviating wire breakage. 
Regarding Claim 3, Hara teaches a heating temperature of 145°C of which converts to an absolute temperature K of 418.15 K (column 10, lines 29-45). Hara teaches a heating time of 40 minutes of which converts to 2400 seconds (column 10, lines 29-45). Hara teaches tension being applied to the wire during the heating process using 1 kg, of which converts to 1 kgf (column 10, lines 29-45). These values satisfy condition A (e.g., 600 ≥ Condition A ≥ 425),  as shown below within (1) through (6). 

                
                    C
                    o
                    n
                    d
                    i
                    t
                    i
                    o
                    n
                     
                    
                        
                            A
                        
                    
                    :
                    T
                    +
                    13.67
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    t
                                
                            
                        
                    
                    +
                    
                        
                            2.7
                        
                        
                            T
                        
                    
                    ≥
                    425
                
                                               (1)
                
                    T
                    +
                    13.67
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    t
                                
                            
                        
                    
                    +
                    
                        
                            2.7
                        
                        
                            T
                        
                    
                    ≥
                    425
                
                                                          (2)
                
                    418.15
                    +
                    13.67
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    2400
                                
                            
                        
                    
                    +
                    2.7
                    (
                    1
                    )
                    ≥
                    425
                
                                               (3)
                
                    418.15
                    +
                    106.40
                    +
                    2.7
                    ≥
                    425
                
                                                         (4)
                
                    418.15
                    +
                    106.40
                    +
                    2.7
                    ≥
                    425
                
                                                         (5)
                
                    527.25
                    ≥
                    425
                
                                                                         (6)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735